Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 19 includes the limitation “tandem pulley characterised…”. In its current form, the claim can be read as a second tandem pulley is being claimed in claim 1, for which there is no basis for in the specification. It is recommended to correct this to “wherein the tandem pulley is further characterised…”.
Claim 2, line 24 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 3, line 27 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 4, line 31 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 5, line 1 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 6, line 6 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 7, line 10 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 8, line 13 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
The tandem pulley”.
Claim 10, line 18 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 11, line 24 includes the limitation “Tandem pulley“. This language is unclear as to which tandem pulley is being referenced, it is recommended to correct this to “The tandem pulley”.
Claim 12, line 26 includes the limitation “Transportation device”. This language is unclear as to what transportation device is being referenced, it is recommended to correct this to “A transportation device”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 states “the clamp does not present any area salient from the outer surface of the first flange.” The term “salient” in unclear in its use. If “salient” is intended to be interpreted as the clamp cannot be seen when viewing the first flange, this needs to be explicitly stated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (CH 704409, hereinafter Muller) in view of Yiming (US 20100084874).
Regarding claim 1, Muller discloses a tandem pulley comprising: a first flange (Fig 6. body 10) and a second flange (Fig 6. body 10) each having an inner surface and an outer surface (Fig 4. body 10 and piece 9), a pair of sheaves (Fig 4. wheels 8) mounted in line between the first flange (Fig 6. body 10) and the second flange (Fig 6. body 10), a gate (Fig 4. locking body 34a-e) fitted movable in rotation with respect to the first flange (Fig 6. body 10) between a closed position and an open position (Paragraph [0024]), the gate (Fig 4. locking body 34a-e) coming into contact with the 10second flange (Fig 6. body 10) 
Muller does not disclose a clamp or prong on the gate.
However, Yiming teaches a mechanical latch for a gate in the closed and open positions. The latch is comprised by a hook (Fig 3. Protrusion portion 372), prong (Fig 3. coupling portion 378), rotating pin (Fig. 3 pin 364), and further comprised an actuating area (Fig 3. Main body 368) that connects the hook (Fig 3. Protrusion portion 372) and prong (Fig 3. coupling portion 378). Rotation of the actuating area (Fig 3. Main body 368) causes the hook (Fig 3. protrusion portion 372) and prong (Fig 3. coupling portion 378) to pivot with the direction of rotation (Paragraph [0032]).
Therefore:
Based on the teachings of Yiming, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Muller by applying the teachings of Yiming to Muller, i.e. use the clamp taught in Yiming to secure the gate of the tandem pulley disclosed in Muller. The clamp could be placed using the protrusion portion seen in Yiming as the prong and allowing said protrusion portion to press against the first flange. This would be beneficial as it would allow the tandem pulley gate to be latched closed by a mechanical lock, ensuring the cable remains in the pulley housing.
Regarding claim 2, Muller discloses the tandem pulley of claim 1, and sheaves (Fig 4. wheels 8). 
Muller does not disclose that the actuating area and the 25prong are separated by a rotation spindle of the clamp.

Therefore:
Based on the teachings of Yiming, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Muller by applying the teachings of Yiming to Muller, i.e. use a clamp that allows for the rotation of the actuating area to also rotate the prong. When combined with Muller, the clamp taught in Yiming would allow for the prong to rotate towards the sheaves. This would allow the prong to be moved off the flange and facilitate the unlocking process.
Regarding claim 3, Muller discloses a concave actuating area (Fig 4. locking body 34a-e) having a pressing surface (Fig 4. outer surface 34b) extending from the rotation spindle in a parallel direction to the axis of rotation of the sheaves (Fig 4. wheels 8) when the actuating area (Fig 4. locking body 34a-e) is 30in the locking position (Fig 4.). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Muller/Yiming by using an obvious variant of an actuating area that is concave and has a pressing surface. This would allow the user of the tandem pulley to press on the actuating area to provide a force to lock and unlock the latch. 
Regarding claims 7 and 8, Muller discloses the tandem pulley according to claim 3.
Muller does not disclose movement from the locking position to the unlocking position corresponds to a rotation of the actuating area through an angle greater than or equal to 90°.
However, Yiming teaches an actuating area (Fig 3. Main body 368) which is capable of moving at an angle of 90 degrees or greater (Fig. 3 pin 364). While not moving at 90 degrees or greater in the current embodiment, the pin of the latch does not prevent the actuating area from 90 degrees of rotation or greater. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the latch by providing enough room to allow for the actuating area to move 90 degrees or greater.

Based on the teachings of Yiming, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Muller by applying the teachings of Yiming to Muller, i.e. allow the actuating area to be moveable at an angle of 90 degrees as facilitated by the pin. This would allow for the latch to have a greater range of motion to allow the cable to be brought in and out of the pulley housing.
Regarding claim 9, Muller discloses the tandem pulley according to claim 1, wherein the clamp (Fig 4. locking body 34a-e) does not present any area salient from the outer surface (Fig 4. body 10 and piece 9) of the first flange (Fig 6. body 10).
Regarding claim 11, Muller discloses the tandem pulley according to claim 1 and a second flange (Fig 6. body 10).
Muller does not disclose the gate defines a hook 25pressing on an aperture of the second flange.
However, Yiming teaches a hook (Fig 3. protrusion portion 372) pressing on an aperture (Fig 3. arresting flange 312).
Therefore:
Based on the teachings of Yiming, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Muller by applying the teachings of Yiming to Muller, i.e. place the aperture on the second flange to allow a hook to press on it. This would allow for the latch to have a strong attachment point formed by the hook pressing on an aperture in the second flange.
Regarding claim 12, Muller discloses a transportation device comprising a cable (Fig 5. cable 2) and a tandem pulley according to claim 1, the cable (Fig 5. cable 2) being arranged in the housing (Fig 1. housing).

Allowable Subject Matter
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art Muller does not disclose an equivalent abutment surface on the concave actuating area.
Regarding claim 5, the closest prior art Muller does not disclose an equivalent abutment surface on the concave actuating area.
Regarding claim 6, the closest prior art Muller does not disclose an equivalent abutment surface.
Regarding claim 10, the closest prior art Muller does not disclose a through hole or recess for the obstacle to pass through.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180216656 A1, teaches a pulley with a double lock carabiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655